 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          BORNSTEIN SEAFOODS, INC.,                     CASE NO. C21-0022JLR

11                               Plaintiff,               ORDER DENYING MOTION
                    v.                                    FOR RECONSIDERATION
12
            CITY OF BELLINGHAM, et al.,
13
                                 Defendants.
14

15          Before the court is Defendant the Port of Bellingham’s (“Port”) motion for

16   reconsideration of the court’s June 14, 2021 order denying the Port’s motion to dismiss or

17   stay Plaintiff Bornstein Seafoods, Inc.’s (“Bornstein”) claims against it. (MFR (Dkt.

18   # 37); 6/14/21 Order (Dkt. # 36).) Motions for reconsideration are disfavored, and the

19   court ordinarily will deny such motions unless the moving party shows (a) manifest error

20   in the prior ruling, or (b) new facts or legal authority that could not have been brought to

21   the attention of the court earlier through reasonable diligence. Local Rules W.D. Wash.

22   LCR 7(h)(1).


     ORDER - 1
 1          The court has carefully reviewed the Port’s motion. The Port presents no new

 2   facts or legal authority that could not have been brought to the court’s attention earlier

 3   with reasonable diligence. (See generally MFR.) Instead, the Port argues that the court

 4   erroneously interpreted its motion to dismiss (MTD (Dkt. # 18)) as a request to dismiss or

 5   stay this entire lawsuit pursuant to Colorado River Water Conservation District v. United

 6   States, 424 U.S. 800, 813 (1976). (See MFR at 3.) The Port again urges the court to

 7   dismiss or stay only Bornstein’s claims against it. (See generally id.)

 8          Contrary to the Port’s assertion, the court understood the Port’s motion to dismiss

 9   as requesting only dismissal or stay of Bornstein’s claims against the Port, rather than

10   dismissal or stay of the entire lawsuit. As the court explained in its June 14, 2021 order,

11   however, the court interprets the Ninth Circuit Court of Appeals’s recent decision in

12   United States v. State Water Resources Control Board, 988 F.3d 1194 (9th Cir. 2021), as

13   prohibiting a partial Colorado River stay. (See 6/14/21 Order at 7-8.) In that case, the

14   Ninth Circuit made clear that a partial Colorado River stay is “inappropriate when the

15   state court proceedings will not resolve the entire case before the federal court.” State

16   Water Res. Control Bd., 988 F.3d at 1204 (emphasis added). Rather, “‘a district court

17   may enter a Colorado River stay order only if it has “full confidence” that the parallel

18   state proceeding will end the litigation.’” Id. (quoting Intel Corp. v. Advanced Micro

19   Devices, Inc., 12 F.3d 908, 913 (9th Cir. 1993)) (emphasis in original). Here, the court

20   applied State Water Resource Control Board and concluded that dismissal of the Port’s

21   claims or a partial stay of the Port’s claims would be inappropriate because the state-court

22   proceedings will not resolve the entire litigation, which also includes Bornstein’s claims


     ORDER - 2
 1   against Defendant the City of Bellingham (“City”) and the City’s counterclaims against

 2   Bornstein. (See Am. Compl. (Dkt. # 7); City Ans. (Dkt. # 22).) As a result, “exceptional

 3   circumstances” that would “justify [the court’s] surrender of [its] jurisdiction” pursuant to

 4   Colorado River are not present in this matter. See State Water Res. Control Bd., 988 F.3d

 5   at 1203 (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25

 6   (1983)) (internal quotation marks omitted).

 7          For the foregoing reasons, the court concludes that the Port has made neither of

 8   the required Local Rule LCR 7(h)(1) showings. (See generally MFR.) Therefore, the

 9   court DENIES the Port’s motion for reconsideration (Dkt. # 37).

10          Dated this 24th day of June, 2021.

11

12                                                     A
                                                       JAMES L. ROBART
13
                                                       United States District Judge
14

15

16

17

18

19

20

21

22


     ORDER - 3
